PER CURIAM.
We grant the writ of habeas corpus and make it returnable before the circuit court of the Nineteenth Judicial Circuit, in and for St. Lucie County so that a new determination may be made as to a reasonable amount of bail, taking into account the factors which we held appropriate in Good v. Wilie, 382 So.2d 408 (Fla.4th DCA 1980).
Petitioner shall be given the opportunity to present evidence and to otherwise be heard as on a motion for bond reduction.
Such hearing shall be held forthwith.
We make no determination as to the ex-cessiveness of the present bail amount.
IT IS SO ORDERED.
HERSEY and DELL, JJ., concur.
ANSTEAD, J., concurs specially with opinion.